PER CURIAM.
The trial judge granted the defendants’ motion to dismiss on res judicata grounds. We reverse because it did not appear on the face of the complaint, see Brackett v. Usdan, 382 So.2d 105 (Fla. 3d DCA 1980), nor, even considering the motion as one for summary judgment, from the attachments to the motion in the form of portions of earlier proceedings, that the issues asserted had previously been adjudicated adversely to the plaintiff so as to invoke the doctrine on its merits. See, Gordon v. Gordon, 160 Fla. *659838, 36 So.2d 774 (1948); Crump v. Gold House Restaurants, Inc., 96 So.2d 215 (Fla.1957).